UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May15, 2013 Oil States International, Inc. (Exact name of registrant as specified in its charter) Delaware 1-16337 76-0476605 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Three Allen Center 333 Clay Street, Suite4620, Houston, Texas (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (713)652-0582 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item5.07. Submission of Matters to a Vote of Security Holders SIGNATURE Item5.07. Submission of Matters to a Vote of Security Holders. The 2013 Annual Meeting of Shareholders of Oil States International, Inc. (the Company) was held on May15, 2013. At the Annual Meeting, the shareholders of the Company (i)elected three ClassIII nominees to the Board of Directors, (ii)ratified the appointment of Ernst& Young LLP as the Companys independent registered public accounting firm, (iii)voted in favor of the compensation of the named executive officers, and (iv) approved the Oil States International, Inc. 2001 Equity Participation Plan, as amended and restated effective February 19, 2013. The voting results for each proposal are as follows: 1. To elect the three ClassIII nominees to the Board of Directors: For Withheld Broker Non-Votes Martin A. Lambert Mark. G. Papa Stephen A. Wells 2. To ratify the appointment of Ernst& Young LLP as the Companys independent registered public accounting firm: For Against Abstain 3. To approve compensation of named executive officers: For Against Abstain Broker Non-Votes 4 . To approve the Oil States International, Inc. 2001 Equity Participation Plan, as amended and restated effective February 19, 2013: For Against Abstain Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Oil States International, Inc. (Registrant) May16, 2013 /s/ Robert W. Hampton (Date) Robert W. Hampton Senior Vice President, Accounting and Corporate Secretary
